Citation Nr: 1415605	
Decision Date: 04/09/14    Archive Date: 04/15/14

DOCKET NO.  11-12 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Whether new and material evidence has been received with respect to a claim of service connection for a stomach disability.

2. Entitlement to service connection for a stomach disability, to include gastroenteritis and gastroesophageal reflux disease (GERD).

3. Entitlement to a rating in excess of 30 percent for pes planus, flatfoot disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to April 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2010 and October 2011 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The Veteran testified in a videoconference hearing before the undersigned in March 2013.  A transcript of that hearing has been associated with the claims file and reviewed.  

The issue of service connection for a stomach disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection was denied for a stomach disability in a June 2009 rating decision by the RO; the Veteran was notified of his appellate rights but did not appeal, and no new or material evidence was received within a year of the decision.

2.  Evidence received since the last final denial of service connection includes information that was not previously considered and raises a reasonable possibility of substantiating the claim.

3. The Veteran does not have marked pronation or marked inward displacement and severe spasm of the tendo achillis, and his symptoms improve some with orthotics.

CONCLUSIONS OF LAW

1. The June 2009 denial of service connection for a stomach disability became final, and new and material evidence has been received to reopen the previously denied claim.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103 (2013).

2. The criteria to establish a rating in excess of 30 percent disability for flatfoot disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.71a, Diagnostic Code 5276 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Procedural Duties

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

In April 2009 and August 2011, the RO sent the Veteran letters providing notice, which satisfied the requirements of the VCAA.  The letters were prior to adjudication of his claims and no additional notice is required.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The letter explained the basis for the prior denial and was otherwise compliant with Kent v. Nicholson, 20 Vet. App. 1 (2006).

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All pertinent, identified medical records have been obtained and considered.  VA provided examinations for the Veteran's feet in June 2012, December 2010, February 2010, and May 2009 and for the Veteran's stomach in September 2011.  These examinations provided detail of the Veteran's condition, addressed the pertinent rating criteria, and are deemed adequate for the decision.     

The United States Court of Appeals for Veterans Claims (Court) has held that VA employees have two duties to claimants during hearings: to fully explain the issues and to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010); 38 C.F.R. § 3.103(c)(2).  At the March 2013 hearing, the undersigned identified the issues and sought evidence concerning the Veteran's stomach and feet symptoms and treatment to determine whether all relevant records had been obtained.  The Board thereby met the duties imposed by 38 C.F.R. § 3.103(c)(2) as interpreted in Bryant.

As VA satisfied its duties to notify and assist the Veteran, he will not be prejudiced as a result of the Board's adjudication of his claims.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §3.159.

II. New and Material Evidence

The Veteran applied to reopen his claim of service connection for a stomach disability in August 2011.

Where a claim has been finally adjudicated, a claimant must present new and material evidence in order to reopen the previously denied claim.  See 38 U.S.C.A. §5108; 38 C.F.R. §3.156(a); see also Wakeford v. Brown, 8 Vet. App. 239-40 (1995).  New evidence is that which was not previously submitted to agency decision makers.  Material evidence is that which by itself, or when considered with previous evidence of record, relates to an unestablished fact that is necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial, and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  Additionally, new and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the pending claim.  38 C.F.R. § 3.156(b).

For the purpose of reopening, evidence received is generally presumed credible.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  There is a low threshold for finding new evidence raises a reasonable possibility of substantiating a claim.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  

Here, the RO issued a rating decision declining to reopen a previously denied  claim of service connection for a stomach disability in June 2009.  The RO denied the claim on the basis that treatment in service could not be causally connected to current stomach disabilities.  The Veteran was notified of his appellate rights but did not appeal his claim and no new and material evidence was received within one year from the issuance of that decision.  Therefore, the June 2009 rating decision became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 3.104.

Evidence of record at the time of the June 2009 decision included service treatment records, statements from the Veteran, and private treatment.  The Veteran reported current symptoms and symptoms since service, private records showed treatment since the early 1990s, and service records showed in-service treatment.  

Since the June 2009 decision, VA received a letter from a private provider about the chronic nature of the Veteran's condition and obtained a VA examination.  Additionally, the September 2013 hearing testimony indicated continuity of symptomatology.

The new evidence relates to unestablished elements of the previously denied claim.  Specifically, such evidence tends to demonstrate a chronic disorder.  The evidence raises a reasonable possibility of substantiating the claim and therefore it is reopened.  See 38 U.S.C.A. §5108; 38 C.F.R. §3.156(a).     

III. Rating Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability is resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, the Board must also consider staged ratings, which are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the appeal.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  

The Veteran's pes planus, or flatfoot, disability has been rated under section 4.71a, Diagnostic Code 5276 for acquired flatfoot.  38 C.F.R. § 4.71a, Diagnostic Code (DC) 5276.  That Diagnostic Code provides for a 30 percent disability rating for severe bilateral flatfoot with objective evidence of marked deformity, pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities.  Id.  A 50 percent rating is given for pronounced bilateral flatfoot with parked pronation, extreme tenderness of plantar surface of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances.  Id.

The Veteran's flatfoot disability does not merit a rating in excess of 30 percent.  See 38 C.F.R. § 4,71a.  

The Veteran has pain on use and manipulation, swelling, and extreme tenderness on the plantar surface of his feet.  VA Examination June 2012.  The examiner in June 2012 found no characteristic calluses, no marked pronation, no marked inward displacement or bowing of the Achilles' tendon, and recorded no spasms of the tendo achillis.  The Veteran has some, but poor improvement with orthodics.  See VA Examinations June 2012, December 2010.  He has constant pain, difficulty with mobility, and has to use a cane.  See Hearing March 2013, All VA Examinations.  

While the Veteran has extreme tenderness of the plantar surface, which falls under the criteria for a 50 percent rating, he does not have any other 50 percent criteria and his other symptoms fall under the criteria for a 30 percent rating.  In a December 2009 letter, Dr. GVB noted that the Veteran's flatfoot was severe.  Private treatment with Dr. GVB recorded moderate to a large amount of deformity.  See Treatment April 2011.  As listed above, the 30 percent disability rating is for a severe condition with marked deformity, pain, and swelling.  See 38 C.F.R. § 4.71a, DC 5276.  The Veteran's symptoms fall squarely within that criteria; he does not have marked pronation, marked inward displacement and severe spasm of the tendo achillis on manipulation, or symptoms not improved by orthodics.  As such, his flatfoot disability does not rise to the level of 50 percent disability.  

In reaching this determination, the Board has considered all potentially applicable diagnostic codes in accordance with Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  There is an indication that the Veteran has other disabilities in his feet and ankles; however, he has not made claims for these disabilities and there is not an indication that they are part of or related to his flatfoot disability.  

The Board has also considered whether this case should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  However, this case does not present such an exceptional or unusual disability picture that it would be impracticable to apply the schedular standards, and referral is unnecessary.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  Rather, the manifestations of the Veteran's flatfoot disability are fully contemplated by the schedular rating criteria.  Specifically, the rating criteria address deformity, pain, ability to pronate, and effects on the lower extremities.  The Veteran has not presented symptoms outside the rating criteria.  Accordingly, referral for consideration of an extra-schedular rating is not necessary.  See Thun, 22 Vet. App. at 115-16.

In summary, the preponderance of the evidence is against a rating in excess of 30 percent for flatfoot disability.  See 38 C.F.R. § 4.71a.  Therefore, the benefit of the doubt doctrine is inapplicable and a higher rating is denied.  See 38 C.F.R. § 4.3.  


ORDER

New and material evidence having been received, the application to reopen the claim of service connection for a stomach disability is granted.

A rating in excess of 30 percent for flatfoot disability is denied.


REMAND

The Veteran has presented evidence of continuous stomach symptoms and treatment since service and records of treatment going back as far as the early 1990s.  The September 2011 VA medical opinion did not adequately address this evidence; therefore an addendum opinion is needed.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file any outstanding VA treatment records pertinent to the Veteran's foot disability.

2. Forward the claims file to the September 2011 VA examiner, or another appropriate examiner if that examiner is unavailable, to provide an addendum opinion as to whether the Veteran's flatfoot disability is at least as likely as not related to his service.

The examiner should take note of and discuss the Veteran's reports of symptoms since service and treatment since service, as well as, treatment records in the 90s referring to a history of stomach problems.

The examiner must provide detailed rationale for all opinions offered, and if lay statements are rejected, the examiner must provide a reason.  

If any requested opinion cannot be offered without resort to speculation, state whether the inability is due to the absence of any evidence or is due to the limits of scientific or medical knowledge.

3.  If any benefit sought on appeal remains denied issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


